EXHIBIT 3 FOIA CONFIDENTIAL TREATMENT REQUESTED BY QUICKSILVER RESOURCES INC.: QR-0009 Barnett Shale Basin Hydraulic Fracturing Fluid Product Component Information Disclosure Hydraulic Fracturing Fluid Composition Trade Name Supplier Purpose Ingredients Chemical Abstract Service Number (CAS #) Maximum Ingredient Concentration in Additive (% by volume)(2) Maximum Ingredient Concentration in HF Fluid (% by volume)(2) Clean Volume (gals)(1) Base Fluid 100.00% 93.9054340% Proppant (lbs) Proppant 100.00% 5.594298% FE ACID Halliburton Energy Services Breakdown Perforations Hydrochloric Acid 7647-01-0 15.00% 0.051586% LOSURF-300D Halliburton Energy Services Non-Emulsifier for Acid Ethanol 64-17-5 60.00% 0.000275% LOSURF-300D Halliburton Energy Services Non-Emulsifier for Acid Heavy Aromatic Petroleum Naphtha 64742-94-5 30.00% 0.000138% LOSURF-300D Halliburton Energy Services Non-Emulsifier for Acid Naphthalene 91-20-3 5.00% 0.000023% LOSURF-300D Halliburton Energy Services Non-Emulsifier for Acid 1,2,4 Trimethylbenzene 95-63-6 1.00% 0.000005% LOSURF-300D Halliburton Energy Services Non-Emulsifier for Acid Poly(oxy-1,2-ethanediyl), alpha-(4-nonylphenyl)- omega-hydroxy-, branched 127087-87-0 5.00% 0.000023% HAI-OS Halliburton Energy Services Acid Corrosion Inhibitor Propargyl alcohol 107-19-7 10.00% 0.000069% HAI-OS Halliburton Energy Services Acid Corrosion Inhibitor Methanol 67-56-1 60.00% 0.000413% FR-66 Halliburton Energy Services Friction Reducer Hydrotreated light petroleum distillate 64742-47-8 30.00% 0.028200% SCALECHEK LP-55 Halliburton Energy Services Scale Inhibitor Polyacrylate N.O.S. 60.00% 0.007703% BE-9 Halliburton Energy Services Biocide Tributyl tetradecyl phosphonium chloride 81741-28-8 10.00% 0.002361% SANDWEDGEWF Halliburton Energy Services Proppant Flowback Control Heavy Aromatic Petroleum Naphtha 64742-94-5 10.00% 0.001238% SANDWEDGEWF Halliburton Energy Services Proppant Flowback Control Isopropanol 67-63-0 60.00% 0.007428% SANDWEDGEWF Halliburton Energy Services Proppant Flowback Control Methanol 67-56-1 5.00% 0.000619% ER-25 Halliburton Energy Services Proppant Flowback Control Dipropylene glycol monomethyl ether 34590-94-8 100.00% 0.012381% ER-25 Halliburton Energy Services Proppant Flowback Control Butyl glycidyl ether 2426-08-6 5.00% 0.000619% ER-25 Halliburton Energy Services Proppant Flowback Control Bisphenol A / Epichlorohydrin resin 25068-38-6 30.00% 0.003714% (1) Total Water Volume sources may include fresh water, produced water, and/or recycled water (2) Information is based on the maximum potential for concentration and thus the total may be over 100%
